Dear Mr. Malone:
Your correspondence of recent date has been received and reviewed. You relate that you are currently a full-time employee of the Greenwood Police Department where you hold the position of police officer. You ask whether or not the law requires you to resign your employment prior to the upcoming election for chief of police, as you intend to be a candidate for the position.
You need not take a mandatory leave of absence during your candidacy, nor must you resign from your employment in order to run for elective office.
There is no statute which requires an unclassified employee to resign or take a leave of absence from a public employment in order to become a candidate. However, the involvement in a political campaign may not interfere with the performance of the officer or employee's regularly assigned duties. Note that Attorney General Opinion 86-263 contemplates that "failure to perform the regular working duties could result in charges pursuant to LSA-R.S. 14:138 which prohibits public payroll fraud."
Trusting the foregoing to be sufficient, I remain
Very truly yours,
             RICHARD P. IEYOUB ATTORNEY GENERAL
             BY: _______________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams